Citation Nr: 1531738	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 28, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Oakland, California. 

In March 2009, the Veteran filed an increased rating claim for his service-connected traumatic brain injury (TBI).  In an August 2009 rating decision, the RO denied entitlement to a rating in excess of 10 percent disabling.  The Veteran filed a timely notice of disagreement and perfected his appeal in March 2013.  Also, in a March 2013 VA Form 21-8940, the Veteran claimed that he was unemployable due to his service-connected disabilities.  In a December 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not appeal this denial.  However, because the United States Court of Appeals for Veteran Claims (Court) has interpreted TDIU as being part and parcel of an increased rating claim and the Veteran specifically raised TDIU in the context of his TBI claim, in an April 2014 decision, the Board took jurisdiction over the TDIU claim while adjudicating the increased rating claim.  The Board remanded the TDIU claim for further development. 

In September 2014, the Appeals Management Center granted entitlement to a TDIU, effective September 28, 2012.  As the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU prior to September 28, 2012, remained on appeal and was returned to the Board.  

In January 2015, the Board remanded the matter again for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 28, 2012, the Veteran was service-connected for headaches, rated at 50 percent disabling; TBI, rated as 10 percent disabling; hepatitis, rated as noncompensable and left upper arm scar, rated as noncompensable.  His combined rating from March 2009 was 60 percent.  

2.  Prior to September 28, 2012, the evidence of record is at least in equipoise as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a finding of a TDIU under 38 C.F.R. 4.16(b), prior to September 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(b), 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

Here, a VCAA letter was sent to the Veteran in April 2014, which identified the evidence necessary to substantiate a claim for a total disability rating based on individual unemployability and the relative duties of VA and the claimant to obtain evidence.  

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2009 and September 2011.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  TDIU 

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Prior to September 28, 2012, the Veteran was service-connected for headaches, rated as 50 percent disabling from March 31, 2009; TBI, rated as 10 percent disabling; hepatitis, rated as noncompensable and left upper arm scar, rated as noncompensable.  His combined rating from March 2009, therefore, was 60 percent.  The Veteran was service-connected for two or more disabilities; however, he did not have a combined rating of 70 percent or more.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to September 28, 2012.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In this case, when the Board took jurisdiction of the issue of TDIU, it found that referral for extra-schedular consideration under 38 C.F.R. § 4.16(b) was warranted.  On his March 2013 VA Form 21-8940, the Veteran reported that his hearing loss and TBI prevented him maintaining substantially gainful employment.  He indicated that he worked as a custodian from 1979 to 2009 and left his job due to his disability.  His highest level of education was high school.  

In its January 2015 remand, the Board referred the Veteran's claim to the VA Director of the Compensation Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) (2014).  The Chief of Compensation Service considered whether extraschedular consideration was warranted in an April 2015 decision and determined that individual unemployability benefits were not warranted.  Consequently, as the claim has been denied on an extraschedular basis by the Chief of Compensation Service, the Board may now consider whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b) (2014).

As mentioned above, prior to September 28, 2012, the Veteran was service-connected for headaches, TBI, hepatitis and a scar.  He was not service-connected for bilateral hearing loss and tinnitus until September 28, 2012.  Therefore, the Board will not consider hearing loss and tinnitus in its analysis.  The question before the Board is whether the aforementioned disabilities prevented the Veteran from obtaining and maintaining substantially gainful employment.  The Board finds that there is evidence that they did.  

At a May 2009 VA treatment visit, the Veteran reported occasional dizziness.   A May 2010 VA treatment note indicates that the Veteran reported chronic headaches since his injury in service, which he treated with Tylenol when necessary.  

The Veteran was afforded a VA examination in June 2009 where he reported sporadic headaches on and off since his injury in May 1951.  He reported that the headaches typically start on the right side of his head and last one to two hours at a time, and occasionally for a whole day, once or twice a week.  He reported a pressure like sensation along with ringing in the right ear and slight dizziness.  He denied nausea, vomiting, photophobia, or phonophobia.  

On examination, the examiner noted that the Veteran was conscious, alert and oriented to time, place and person; his cranial nerves were normal; he had normal power and coordination in both upper and lower extremities; he had normal reflexes and his sensory system was normal.  The examiner diagnosed post-traumatic headaches of muscle tension type and noted no residual neurological deficit from the 1951 head injury, except a well healed scar.  

The Veteran was afforded another VA examination in September 2011 where he reported intermittent headaches since his 1951 injury which last one to two hours, once or twice a week.  He denied nausea, vomiting, seizures, hypersensitivity to sound or light, decreased sense of taste or smell.  

On examination, the examiner noted normal motor and sensory functions; normal cranial nerves, no psychiatric manifestations, and no cognitive impairments.  The Veteran's judgment was normal and he was oriented to person, time and place.  The examiner noted that the Veteran's symptoms did not interfere with work, daily living or relationships.   The examiner diagnosed post traumatic muscle tension headaches and noted that there had been no change in the Veteran's condition since the June 2009 VA examination.  

By contrast to the above examinations, the Veteran has consistently reported that his headaches occur once to twice a week, and that he could not work while experiencing such symptoms.  Notably, a 50 percent is in effect based on the Veteran's headaches manifesting by very frequent completely prostrating attacks that are productive of severe economic inadaptability.  

In considering the evidence of record, the Board finds that the lay and medical evidence for and against the claim are in relative equipoise.  The Veteran is competent to report the severity and frequency of his symptoms, which he reports affect his ability to work, especially during flare-ups.  See Layno v. Brown, 6 Vet. App. 465 (1995).  The Board further finds the Veteran's reports credible.   In contrast, the Board finds the September 2011 VA examiner's opinion that the Veteran's symptoms do not interfere with work credible.  The examiner noted the Veteran's symptoms and ultimately concluded that they did not interfere with his ability to work.

Based on VA examinations regarding his TBI and headaches, it appears that the Veteran's headaches prevent him from engaging in certain types of work.  In particular, there is evidence that during the Veteran's frequent tension headaches flare-ups, he is unable to work.  Also, there is evidence that he may be only able to engage in sedentary work.  Based on the Veteran's 30 year work history as a custodian, and limited educational background, it is unlikely that the Veteran will be eligible for any sedentary work.  He has no previous experience.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that it is at least as likely as not that he was unable to obtain and maintain substantially gainful employment prior to September 28, 2012.  In considering the evidence of record, the Board finds that the evidence of record for and against the claim is in relative equipoise.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (b), prior to September 28, 2012.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment.

ORDER

Entitlement to a TDIU due to service-connected disabilities based on the extraschedular provisions of 38 C.F.R. § 4.16(b) is granted prior to September 28, 2012, subject to controlling regulations applicable to the payment of monetary benefits.


____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


